Citation Nr: 1448538	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-40 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as due to service-connected disabilities of the lower extremities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2013, the Board remanded the two claims certified for appellate review, a service connection claim for a disorder of the bilateral lower extremities and a service connection claim for a psychiatric disorder, for further development.  Subsequently, the RO granted service connection for a left knee disability, as reflected in a November 2013 rating decision. 

In February 2014, the Board remanded the claims of service connection for a psychiatric disorder and a disorder of the right lower extremity, noting that the RO's grant of service connection for a left knee disability constituted a complete grant of the benefit sought with regard to the left lower extremity.  After undertaking the requested development, the RO granted service connection for a right knee disability, as reflected in an August 2014 rating decision.  A simultaneous supplemental statement of the case captioned the service connection claim for a psychiatric disorder as the sole issue remaining on appeal.

In an October 2014 statement, the Veteran's representative agreed that the benefit sought with regard to the Veteran's right lower extremity had been granted, and that the sole issue remaining on appeal is the service connection claim for a psychiatric disorder.


FINDING OF FACT

The Veteran's current psychiatric disorders, diagnosed as a persistent depressive disorder and a somatic symptom disorder, are linked to his service-connected disabilities of his lower extremities.
CONCLUSION OF LAW

The criteria for service connection for a persistent depressive disorder and a somatic symptom disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in a disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310.

The Veteran asserts that he developed a psychiatric disorder, which he refers to as depression, as a result of his service-related chronic lower extremity pain.  

In June 2014, the Veteran underwent a VA psychiatric examination, during which he was diagnosed with a persistent depressive disorder and a somatic symptom disorder, which the VA examiner related to the Veteran's bilateral lower extremity pain.  In support of this conclusion, the examiner cited the corollary progression of the Veteran's chronic leg pain with his psychiatric symptoms, as well as treatment records that attributed the Veteran's psychiatric symptoms to his chronic lower leg pain.

However, based on a review of the record, the VA examiner determined that the Veteran was not service connected for a disorder of the bilateral lower extremities, which the examiner characterized as bilateral lower extremity arthralgia or neuralgia.  Rather, the examiner determined that the Veteran was only service connected for a left knee disorder, and therefore concluded that the Veteran's psychiatric disorders were not attributable to any service-connected disability.  It appears that the examiner's conclusion was based on the Veteran's attribution of his depressive symptoms to his leg pain, but not knee pain, and a review of the RO's recent code sheets, which listed a left knee disability among the Veteran's service-connected disabilities (a right knee disability was service connected after this opinion was rendered), but listed a disorder of the lower extremities among the Veteran's nonservice-connected disabilities. 

When the Veteran initially sought service connection for a disorder of the lower extremities, he characterized his disorder as manifested by chronic leg pain.  Private treatment records reflect the Veteran's reports of experiencing pain in his calves and shins; however, no diagnosis related to these complaints was rendered, and the Veteran's chronic leg pain was characterized as of unknown etiology.  Indeed, while the records refer to arthralgia and neuralgia, these terms are synonyms for types of pain and are not disabilities as contemplated by VA regulations.  See Dorland's Illustrated Medical Dictionary, 152, 1281 (31st ed. 2007).

When remanding the Veteran's claim in March 2013, the Board accepted the Veteran's representative's argument that the Veteran's claim should encompass any knee impairments, as the Veteran's reported symptoms could be attributed to his documented history of knee disorders.  Indeed, the Veteran's only diagnosed lower extremity impairments are bilateral knee disabilities, which have been service connected during the pendency of this appeal, thereby (as agreed by all parties) constituting a complete grant of the Veteran's service connection claim for a disorder of the lower extremities.  

As the VA examiner who conducted the 2014 VA psychiatric examination linked the Veteran's psychiatric disorders to his bilateral lower extremity disorder, and as the Veteran has been service connected for a bilateral lower extremity disorder, namely bilateral knee disabilities, the Veteran's psychiatric disorders have been etiologically linked to his service-connected bilateral knee disabilities.  As such, a basis for granting secondary service connection for the Veteran's psychiatric disorders has been presented, and service connection is warranted.  See 38 C.F.R. § 3.310.


ORDER

Service connection for a depressive disorder and a somatic symptom disorder is granted.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


